Citation Nr: 1024525	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk
INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2006 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
that declined to reopen the claim for service connection for 
bilateral hearing loss and denied service connection for 
tinnitus.  This case was previously before the Board in 
November 2009, at which time the Board reopened the Veteran's 
claim for service connection for bilateral hearing loss and 
returned the case for additional development.  The case was 
subsequently returned to the Board for further appellate 
review. 



FINDINGS OF FACT

1.  Bilateral hearing loss, which clearly and unmistakably 
existed prior to service, did not increase in severity during 
service.  

2.  Tinnitus is causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  Preexisting bilateral hearing loss was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.306 (2009).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005 and April 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran contends that he was exposed to loud noise during 
service, and essentially, that his hearing loss and tinnitus 
are related to that noise exposure and should be service 
connected.  More specifically, the Veteran relates that 
during a basic training exercise, machine gun fire in the 
bunker next to him exploded and he was unable to hear clearly 
for several days after the explosion.  The Veteran also 
reports that during his service in Vietnam, he was exposed to 
loud noises from the trucks he drove, machine gun fire, and 
mortar attacks.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation on a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the preexisting condition."  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Bilateral Hearing Loss

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

At an August 1966 enlistment examination, the Veteran 
underwent an audiological examination.  At that time, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
35
LEFT
15
10
10
-
40

Service treatment records are negative for any complaints or 
treatment for hearing loss.  At a September 1968 separation 
examination, the Veteran underwent another audiological 
examination.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
40
LEFT
15
10
10
-
40

The Veteran underwent a repeat examination and the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
35
LEFT
10
10
0
-
20

An August 1992 Worker's Compensation Fund audiology 
examination indicates that the Veteran had bilateral hearing 
loss.  In a January 2006 VA medical report, the Veteran was 
treated for bilateral hearing loss that he had experienced 
since service.  Post-service medical records are otherwise 
negative for complaints, treatment, or diagnoses of hearing 
loss.  

In a July 2006 statement , the Veteran's wife reported that 
after the Veteran returned from service he attempted to read 
lips and would often repeat phrases or conversations because 
he could not hear.  She also maintained that the Veteran 
could not understand conversations with his children and he 
would assume certain facts and words because he could not 
hear.  The Veteran's wife also stated that at times, the 
Veteran would cup his ears in an attempt to hear 
conversations. 

At a July 2009 hearing before the Board, the Veteran 
testified that he did not have hearing loss before he came to 
service.  The Veteran also testified that during a basic 
training exercise, an explosion occurred next to him and he 
was unable to hear for several days after the explosion.  The 
Veteran reported that he told his drill sergeant about his 
hearing problems and the sergeant told him he would be fine 
in a couple of days.  According to the Veteran, by the time 
the unit returned to base, his hearing had returned and he 
did not seek medical attention.  The Veteran also testified 
that during his service in Vietnam he drove 2 1/2 ton trucks 
and was exposed to machine gun fire and mortar attacks.  He 
further stated that his wife had married him the day he left 
for active duty and that she had noticed a decrease in his 
hearing when he returned from service.

On VA examination in February 2010, the Veteran reported that 
during basic training he was exposed to noise from 
helicopters and machine guns.  He also stated that he was 
exposed to noise from 2 1/2 ton trucks, bull dozers, large 
forklifts, three mortar attacks, and small arms fire while in 
Vietnam.  He denied the use of hearing protection devices.  
Regarding post-service noise exposure, the Veteran stated 
that he was exposed to occupational noise from machines,  
compressors, and carpentry work with hearing protection used 
only towards the end of his job or in noisy settings.  He 
also reported recreational noise exposure to lawn equipment, 
chainsaws, and hunting with no hearing protection.  The 
Veteran underwent an audiological examination.  At that time, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
70
75
LEFT
35
55
75
75
80

The Veteran's Maryland CNC speech recognition score was 68 
percent in the right ear and 72 percent in the left ear.  The 
examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss and found that it was less likely 
as not that the Veteran's hearing loss was caused by or a 
result of military service.  The examiner's opinion was based 
upon a comparison of enlistment and separation audiograms.  
The examiner stated that the Veteran had mild high frequency 
hearing loss bilaterally upon enlistment, but he determined 
that the bilateral hearing loss had not increased in severity 
at the time of the Veteran's separation audiological 
examination on September 1968. 

Based on this record, the Board finds that the weight of the 
evidence of record in this case shows clearly and 
unmistakably that the Veteran's bilateral hearing loss 
pre-existed his entry to service and was not permanently 
worsened, or aggravated, during service.  In this regard, the 
Board finds the report of the February 2010 VA examination to 
be highly probative.  That examination report clearly stated 
that the clinical finding shown at the time of the Veteran's 
entry into service represented a mild high frequency hearing 
loss bilaterally upon enlistment and that the preexisting 
hearing loss did not increase in severity during service.  As 
such there is no medical evidence that shows that the 
Veteran's pre-existing bilateral hearing loss underwent any 
permanent increase during his service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between service and the Veteran's bilateral 
hearing loss.  The evidence also does not support a finding 
that the Veteran's pre-existing bilateral hearing loss was 
aggravated during his period of active service.  The Board 
finds that the evidence of record weighs against such a 
finding and does not show any permanent increase in 
disability during the Veteran's service.  Thus, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.   

The Board has considered the Veteran's and his wife's 
assertions that his bilateral hearing loss is related to his 
period of active service.  However, to the extent that the 
Veteran and his wife relate his current bilateral hearing 
loss to his service, their opinions are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).   

In sum, the Board finds that the weight of the probative 
evidence demonstrates that the Veteran's bilateral hearing 
loss pre-existed his service and was not aggravated therein, 
and is otherwise unrelated to his active service or to any 
incident therein.  The evidence shows no increase in severity 
of hearing loss from the date of entrance to the date of 
separation examination.  Therefore, the Board finds that the 
evidence does not show that the pre-existing disability 
underwent any increase in severity during service.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   

Tinnitus

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran's service treatment records are negative for any 
complaints or findings of tinnitus.  At a September 1968 
separation examination, the Veteran did not report any 
tinnitus, and he was not diagnosed with any tinnitus.

A January 2006 VA medical report shows that the Veteran was 
diagnosed with chronic tinnitus in both ears.

At a July 2009 hearing before the Board, the Veteran 
testified that during a basic training exercise, machine gun 
fire in the bunker next to him exploded and he was unable to 
hear afterwards.  The Veteran maintained that after the 
explosion he experienced ringing in his ears for the first 
time.  The Veteran also testified that during his service in 
Vietnam, he drove 2 1/2 ton trucks and was exposed to machine 
gun fire and mortar attacks.

On VA examination in February 2010, the examiner found that 
the Veteran's current tinnitus was at least as likely as not 
caused by his military service.  The examiner based his 
tinnitus opinion solely upon the tinnitus onset timing as 
reported by the Veteran.  The examiner noted that no tinnitus 
complaint was found in the service treatment records.  
Nevertheless, he found that the Veteran had reported his 
tinnitus as beginning after an explosion during basic 
training. 

In this instance, the Veteran offers a credible account that 
is otherwise not contradicted by evidence on file, to the 
effect that he began experiencing a ringing in his ear since 
the time he served on active duty or shortly thereafter, 
following an explosion during basic training.

The Veteran is competent to testify as to his symptoms of 
ringing in the ears, otherwise known as tinnitus, and there 
is no reason shown to doubt his credibility.  See Washington 
v. Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge); Espiritu, supra.  Given that a medical 
professional has also linked the Veteran's tinnitus to his 
period of military service, and resolving all reasonable 
doubt in favor of the Veteran, a grant of service connection 
for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 



	____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


